Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED OFFICE ACTION 
This action is responsive to the communication received March 4th, 2021.  Claims 1-20 have been entered and are presented for examination. 
Finality has been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-14, 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jin et al. (US 2020/0068449) in view of Bachmann et al. (US 2012/0164979) in view of Salot et al. (US 2017/0099612).
Regarding claims 1, 9, 17, Jin et al. discloses obtaining network traffic from user equipment via the first network; providing the network traffic obtained via the first network to a data network with an Internet Protocol (IP) address allocated to the network traffic obtained from the user equipment (paragraph 0123[Seamless handover where an IP address of the UE is unchanged; PDU session prior to handoff]); in response to a handover of the user equipment from the first network to the second network, obtaining the network traffic from the user equipment via the second network (paragraph 0123 [Seamlessly handing over the PDU session established by the UE in 5G to 4G is essentially to establish, in 4G a PDN connection corresponding to the original PDU]); and providing the network traffic obtained via the second network to the data network with the IP address (paragraphs 0022-0023 [Seamless handover where an IP address of the UE is unchanged]).
Jin et al. does not explicitly disclose at a user plane function in a visited public land mobile network that includes a first network and a second network. 
However, Bachmann et al. discloses an HLMN can be connected to multiple VPLMNs wherein an inter-VPLMN handover can occur (see Title and Figures 3-4 [wherein the network traffic is obtained from the UE in the VPLMN via a S-GW]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize multiple VPLMNs (e.g., 4G and 5G networks discussed in the Jin et al.) could be coupled to an HLMN wherein the motivation for the feature is to enable home-routed roaming. 
The references as combined above do not explicitly disclose an intermediate user plane function selected by the a home pubic land mobile network.
However, Salot et al. discloses support for home-routed roaming architecture: In the home-routed roaming architecture, the MM control function may be part of visiting PLMN while the SM control function may be within the home PLMN. For home-routed roaming scenarios, some subset of the SM functionality, e.g. selection and programming of the user plane function in the visiting PLMN for inter-operator charging, may be supported in the visiting PLMN as well (paragraph 0044 [which suggest the HPLMN can perform the selection of the UPF in the visiting network]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the HPLMN can select the UPF such that the UE can transmit and receive using home-routed roaming
Regarding claims 2, 10, 18, the references as combined above further disclose wherein obtaining the network traffic via the second network includes: obtaining the network traffic from a serving gateway in the visited public land mobile network (see Figures 3-4 [data through S-GW; Bachmann et al.]).
	The references as combined above disclose all the recited subject matter in claim 1, but do not explicitly disclose wherein the serving gateway obtains, from a home public land mobile network, an indication to provide the network traffic to the user plane function.
	However, since Bachmann et al. discloses the HPLMN controls the handover wherein each of Bachmann et al. and Jin et al. describe the S-GW as responsible for routing and data forwarding (paragraph 0009 and 0107, respectively), it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize the HLMPN would send the VPLMN’s S-GW an indication that data will be will be coming through.
	Regarding claims 3, 11, the references as combined above make obvious all the recited subject matter in claims 2, 10, but do not explicitly disclose at the user plane function: providing an identification of the user plane function to the home public land mobile network.
	However, Jin et al. discloses multiple user planes wherein each user plane is associated with 4G or 5G networks wherein each is used for a PDN connection/session (paragraph 0108).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize sending an indication of which user plane is handling the PDN connection to the HLMN since the HLMN is forwarding the data to the respective network.
	Regarding claims 4, 12, the references as combined make obvious the recited subject matter in claims 2, 10, but do not explicitly disclose wherein an identification of the user plane function is provided to the home public land mobile network from a session management function in the visited public land mobile network.
	However, Jin et al. discloses multiple user planes wherein each user plane is associated with 4G or 5G networks wherein each is used for a PDN connection/session (paragraph 0108).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to recognize sending an indication from the SMF+PGW-C of which user plane is handling the PDN connection to the HLMN since the HLMN is forwarding the data to the respective network and the SMF+PGW-C is in communication with UPF+PGW-U.
	Regarding claim 5, 13, the references as combined above make obvious all the recited subject matter in claims 2, 10, but do not explicitly disclose wherein an identification of the user plane function is provided to the home public land mobile network from an access and mobility management function in the visited public land mobile network.
	However, the feature is obvious in light of Salot et al. which discloses support for home-routed roaming architecture: In the home-routed roaming architecture, the MM control function may be part of visiting PLMN while the SM control function may be within the home PLMN. For home-routed roaming scenarios, some subset of the SM functionality, e.g. selection and programming of the user plane function in the visiting PLMN for inter-operator charging, may be supported in the visiting PLMN as well (paragraph 0044) and Jiin et al. which shows an AMF and discloses is configured to perform authentication and authorization for a user and manage mobility of the user (paragraph 0112).  The motivation for this is to manage the mobility of the device in the visited network.
	Regarding claims 6 , 14, 19, the reference as combined above make obvious the recited subject matter in claims 1, 9, 17, but do not explicitly disclose wherein the serving gateway obtains, from the home public land mobile network, an indication to provide the network traffic to the intermediate user plane function.
	However, the feature is obvious in light of Bachmann et al. and Salot et al. since both disclose home routed roaming, the selected SGW would have to be notified of the operation. The motivation for this is to enable seamless handover.
	Regarding claim 7, 15, 20, Jin et al. further discloses at the user plane function (paragraph 0265 [The SMF+PGW-C sends a first delete session request (Delete Session Request) to a UPF+PGW-U, where the first delete session request includes the identifier of the first PDU session; 0227 discloses handover from 4G to 5G or vice versa]): in response to a handover of the user equipment from the second network to the first network (paragraph 0227 [handover from 4G to 5G or vice versa]), obtaining, from a session management function in the visited public land mobile network, an indication to establish a session with another user plane function in the visited public land mobile network (paragraph 0265 [The SMF+PGW-C sends a first delete session request (Delete Session Request) to a UPF+PGW-U; Applicant’s claim language is intended use (see MPEP 2111.04); Furthermore, paragraphs 0108-0109 show SMF+PGW-C functions as the control plane for 4G and 5G and is responsible for establishing a session at the UPF+PGW-U]) wherein the other user plane function obtains the network traffic via the second network (paragraph 0227 discloses handover from 4G to 5G or vice versa; each corresponding 4G or 5G element will be used for the session) and provides the network traffic to the data network with the IP address (paragraph 0256 [the IP address of the first PDU session is used to the create the second session; see also paragraphs 0122-0123 Therefore, during seamless handover, an IP address of the session of the UE does not change]); establishing the session with the other user plane function (paragraph 0227 discloses handover from 4G to 5G or vice versa; each corresponding 4G or 5G element will be used for the session); obtaining the network traffic from the user equipment via the first network (inherent since the UE is handed over); and providing the network traffic obtained via the first network to the data network with the IP address (paragraph 0123 [during seamless handover, an IP address of the session of the UE does not change, and a same network element SMF+PGW-C is used before and after the handover. Seamlessly handing over the PDU session established by the UE in 5G to 4G is essentially to establish, in 4G a PDN connection corresponding to the original PDU, and then delete the original PDU session in 5G to achieve the purpose of seamless handover]).
	Regarding claims 8, 16, Jin et al. discloses wherein the first network is a fifth generation network and the second network is a fourth generation network (see Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER T WYLLIE/Examiner, Art Unit 2465